Title: To James Madison from William C. C. Claiborne, 10 April 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


10 April 1804, New Orleans. “Tranquility continues to reign in this city and its vicinity. M. Laussat takes his leave of the Spanish Commissioners on this day; and the day after tomorrow he proposes to pay his last visit to the American Commissioners. His departure therefore it is expected will take place in a few days. The Barracks evacuated by the Spanish troops have been put in our possession.
“General Wilkinson returned on last evening from his visit to the lake and will probably take his passage for Philadelphia in seven or eight days.”
